On exceptions and motion for new trial by defendant. To sustain exceptions they must contain within themselves sufficient to show that the excepting party is aggrieved. Lenfest v. Robbins, 101 Maine, 176. Moreover, exceptions cannot be sustained unless the excepting party clearly and affirmatively shows that the ruling, made the subject of exceptions, prejudicial to him and that ho has been thereby prejudiced. Smith v. Booth Bros., 112 Maine, 304; Googins v. Skillings, 118 Maine, 299; Rent, Admr. v. Portland Candy Co., 122 Maine, 25. These burdens the defendant has not sustained, nor has he sustained the burden of showing that the verdict is so manifestly wrong that it should be disturbed by the motion. Motion and exceptions overruled.